          Case 3:17-cv-00060-DHB-BKE Document 39 Filed 01/15/19 Page 1 of 2
                  Case: 18-14957 Date Filed: 01/15/2019 Page: 1 of 2


                         UNITED STATES COURT OF APPEALS
                            FOR THE ELEVENTH CIRCUIT
                            ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                          56 Forsyth Street, N.W.
                                          Atlanta, Georgia 30303

David J. Smith                                                                    For rules and forms visit
Clerk of Court                                                                    www.ca11.uscourts.gov


                                        January 15, 2019

Clerk - Southern District of Georgia
U.S. District Court
Federal Justice Center
600 JAMES BROWN BLVD
AUGUSTA, GA 30901

Appeal Number: 18-14957-F
Case Style: Ronald Channel v. Johnny Smith, et al
District Court Docket No: 3:17-cv-00060-DHB-BKE

The enclosed copy of the Clerk's Entry of Dismissal for failure to prosecute in the above
referenced appeal is issued as the mandate of this court. See 11th Cir. R. 41-4.

Sincerely,

DAVID J. SMITH, Clerk of Court

Reply to: Dionne S. Young, F
Phone #: (404) 335-6224

Enclosure(s)
      Case 3:17-cv-00060-DHB-BKE Document 39 Filed 01/15/19 Page 2 of 2
              Case: 18-14957 Date Filed: 01/15/2019 Page: 2 of 2


                       IN THE UNITED STATES COURT OF APPEALS
                              FOR THE ELEVENTH CIRCUIT

                                         ______________

                                         No. 18-14957-F
                                         ______________

RONALD CHANNEL,

                                                    Plaintiff - Appellant,

versus

JOHNNY SMITH,
in both his individual and official capacities,
LAURENS COUNTY,


                                             Defendants - Appellees.
                       __________________________________________


                          Appeal from the United States District Court
                              for the Southern District of Georgia
                       __________________________________________

ENTRY OF DISMISSAL: Pursuant to the 11th Cir.R.42-1(b), this appeal is DISMISSED for
want of prosecution because the Appellant Ronald Channel failed to pay the filing and
docketing fees (or file a motion in the district court for relief from the obligation to pay in
advance the full fee) to the district court within the time fixed by the rules, effective January 15,
2019.

                                        DAVID J. SMITH
                             Clerk of Court of the United States Court
                                of Appeals for the Eleventh Circuit

                              by: Dionne S. Young, F, Deputy Clerk

                                                            FOR THE COURT - BY DIRECTION
